People v Lantigua (2014 NY Slip Op 08264)





People v Lantigua


2014 NY Slip Op 08264


Decided on November 25, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 25, 2014

Friedman, J.P., Renwick, Moskowitz, Richter, Manzanet-Daniels, JJ.


2908/90 13624 13623

[*1] The People of the State of New York, Respondent,
vEladio Lantigua, Defendant-Appellant.


Jorge Guttlein & Associates, New York (Jorge Guttlein of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Yuval Simchi-Levi of counsel), for respondent.

Order, Supreme Court, New York County (Ruth Pickholz, J.), entered July 10, 2012, which denied defendant's CPL 440.10 motion to vacate a judgment, unanimously affirmed.
Defendant's claim under Padilla v Kentucky (559 US 356 [2010]) is unavailing, because that decision has no retroactive
application to defendant's case (see People v Baret, 22 NY3d 777 [2014]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 25, 2014
CLERK